As amended
July 13, 2001

 

 

 

2001 Incentive and Non-Statutory Stock Option Plan
of
THE J. JILL GROUP, INC.

 

TABLE OF CONTENTS

SECTION 1   PURPOSE

  SECTION 2   ADMINISTRATION

  2.1   The Committee.

  2.2   Powers of the Committee.

  SECTION 3   STOCK

  3.1   Stock to be Issued.

  3.2   Expiration, Cancellation or Termination of Option.

  3.3   Limitation on Grants.

  SECTION 4   ELIGIBILITY

  4.1   Persons Eligible.

  4.2   Greater-Than-Ten-Percent Stockholders.

  4.3   Maximum Aggregate Fair Market Value.

  4.4   Option Grants to Eligible Directors.

  SECTION 5   TERMINATION OF EMPLOYMENT OR DEATH OF OPTIONEE

  5.1   Termination of Employment.

  5.2   Death or Retirement of Optionee.

  SECTION 6   TERMS OF THE OPTION AGREEMENTS

  6.1   Expiration of Option.

  6.2   Exercise.

  6.3   Purchase Price.

  6.4   Transferability of Options.

  6.5   Rights of Optionees.

  6.6   Repurchase Right.

  6.7   "Lockup" Agreement.

  SECTION 7   METHOD OF EXERCISE, PAYMENT OF PURCHASE PRICE

  7.1   Method of Exercise.

  7.2   Payment of Purchase Price.

  SECTION 8   CHANGES IN COMPANY’S CAPITAL STRUCTURE

  8.1   Rights of Company.

  8.2   Recapitalization, Stock Splits and Dividends.

  8.3   Merger without Change of Control.

  8.4   Sale or Merger with Change of Control.

  8.5   Adjustments to Common Stock Subject to Options.

  8.6   Miscellaneous.

  SECTION 9   GENERAL RESTRICTION

  9.1   Investment Representations.

  9.2   Compliance with Securities Laws.

  9.3   Employment Obligation.

  9.4   Withholding Tax.

  SECTION 10   AMENDMENT OR TERMINATION OF THE PLAN

  SECTION 11   NONEXCLUSIVITY OF THE PLAN

  SECTION 12   EFFECTIVE DATE AND DURATION OF THE PLAN  

 

 

2001 Incentive and Non-Statutory Stock Option Plan
of
The J. Jill Group, Inc.

Section 1. Purpose

             This 2001 Incentive and Non-Statutory Stock Option Plan (the
“Plan”) of The J. Jill Group, Inc. (the "Company"), is designed to provide
additional incentive to executives and other key employees of the Company, and
any parent or subsidiary of the Company, and for certain other individuals
providing services to or acting as directors of the Company or any such parent
or subsidiary.  The Company intends that this purpose will be effected by the
granting of incentive stock options ("Incentive Stock Options") as defined in
Section 422 of the Internal Revenue Code of 1986, as amended (the "Code"), and
Non-Statutory stock options ("Non-Statutory Options") under the Plan which
afford such executives, key employees or other individuals an opportunity to
acquire or increase their proprietary interest in the Company through the
acquisition of shares of its Common Stock.  The Company intends that Incentive
Stock Options issued under the Plan will qualify as "incentive stock options" as
defined in Section 422 of the Code and the terms of the Plan shall be
interpreted in accordance with this intention.  The terms "parent" and
"subsidiary" shall have the respective meanings set forth in Section 424 of the
Code.

Section 2. Administration

             2.1 The Committee.  The Plan shall be administered by the
Compensation Committee of the Board of Directors (the "Board") or another
committee consisting of at least two members of the Company's Board (in either
case, the "Committee").  None of the members of the Committee shall be an
officer or other employee of the Company.  It is the intention of the Company
that the members of the Committee shall each be a "Non-Employee Director" within
the meaning of Rule 16b-3 under the Securities Exchange Act of 1934 and an
"Outside Director ” (as such term is defined below), but the authority and
validity of any act taken or not taken by the Committee shall not be affected if
any person administering the Plan is not a "Non-Employee Director" or "outside
director."  Except as specifically reserved to the Board under the terms of the
Plan, the Committee shall have full and final authority to operate, manage and
administer the Plan on behalf of the Company.  Action by the Committee shall
require the affirmative vote of a majority of all members thereof.  The term
“Outside Director” as used in the Plan (1) shall mean a director who (i) is not
an employee of the Company or of any “affiliated group,” as such term is defined
in Section 1504(a) of the Code, which includes the Company (an “Affiliate”),
(ii) is not a former employee of the Company or any Affiliate who is receiving
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the Company’s or any Affiliate’s taxable year, (iii) has
not been an officer of the Company or any Affiliate and (iv) does not receive
remuneration from the Company or any Affiliate, either directly or indirectly,
in any capacity other than as a director, and (2) shall be determined, and
amended where necessary, in accordance with Section 162(m) of the Code and the
Treasury regulations issued thereunder.

             2.2 Powers of the Committee.  Subject to the terms and conditions
of the Plan, the Committee shall have the power:

             (a)         To determine from time to time the persons eligible to
receive options and the options to be granted to such persons under the Plan and
to prescribe the terms, conditions, restrictions, if any, and provisions (which
need not be identical) of each option granted under the Plan to such persons;

             (b)        To construe and interpret the Plan and options granted
thereunder and to establish, amend, and revoke rules and regulations for
administration of the Plan.  In this connection, the Committee may correct any
defect or supply any omission, or reconcile any inconsistency in the Plan, or in
any option agreement, in the manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective.  All decisions and determinations by
the Committee in the exercise of this power shall be final and binding upon the
Company and optionees;

             (c)         To make, in its sole discretion, changes to any
outstanding option granted under the Plan, including:

                           (i)             to accelerate the vesting schedule;
or

                           (ii)             to extend the expiration date;

provided, however, that the Committee shall not have the power to reprice any
options issued under the Plan, whether by reducing their exercise price or
canceling them and issuing replacement options in their stead.

             (d)             Generally, to exercise such powers and to perform
such acts as are deemed necessary or expedient to promote the best interests of
the Company with respect to the Plan.

Section 3. Stock

             3.1 Stock to be Issued.  The stock subject to the options granted
under the Plan shall be shares of the Company's authorized but unissued common
stock, $.01 par value (the "Common Stock"), or shares of the Company's Common
Stock held in treasury.  The total number of shares that may be issued pursuant
to options granted under the Plan shall not exceed an aggregate of 1,000,000
shares of Common Stock; provided, however, that the class and aggregate number
of shares which may be subject to options granted under the Plan shall be
subject to adjustment as provided in Section 8 hereof.

             3.2 Expiration, Cancellation or Termination of Option.  Whenever
any outstanding option under the Plan expires, is cancelled or is otherwise
terminated (other than by exercise), the shares of Common Stock allocable to the
unexercised portion of such option may again be the subject of options under the
Plan.

             3.3 Limitation on Grants.  In no event may any person be granted
options under the Plan in any calendar year to purchase more than 250,000 shares
of Common Stock.  The number of shares of Common Stock issuable pursuant to an
option granted under the Plan that is subsequently forfeited, cancelled or
otherwise terminated shall continue to count toward the foregoing limitation in
the calendar year of grant.

Section 4. Eligibility

             4.1 Persons Eligible.  Incentive Stock Options under the Plan may
be granted only to officers and other employees of the Company or any parent or
subsidiary of the Company.  Non-Statutory Options may be granted to officers or
other employees of the Company or any parent or subsidiary of the Company, and
to members of the Board and consultants or other persons who render services to
the Company or any such parent or subsidiary (regardless of whether they are
also employees), provided, however, that options may be granted to members of
the Board who are not employees of the Company or any such parent or subsidiary
("Eligible Directors") only as provided in Section 4.4.

             4.2 Greater-Than-Ten-Percent Stockholders.  Except as may otherwise
be permitted by the Code or other applicable law or regulation, no Incentive
Stock Option shall be granted to an individual who, at the time the option is
granted, owns (including ownership attributed pursuant to Section 425 of the
Code) more than ten percent of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary (a "greater-than-ten-percent
stockholder"), unless such Incentive Stock Option provides that (i) the purchase
price per share shall not be less than one hundred ten percent of the fair
market value of the Common Stock at the time such option is granted, and (ii)
that such option shall not be exercisable to any extent after the expiration of
five years from the date it is granted.

             4.3 Maximum Aggregate Fair Market Value.  The aggregate fair market
value (determined at the time the option is granted) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
any optionee during any calendar year (under the Plan and any other plans of the
Company or any parent or subsidiary for the issuance of incentive stock options)
shall not exceed $100,000 (or such greater amount as may from time to time be
permitted with respect to incentive stock options by the Code or any other
applicable law or regulation).

             4.4 Option Grants to Eligible Directors.

             (a)             Relation to Prior Plans.  After the date of the
meeting of stockholders at which this Plan is approved, the provisions of this
Section 4.4 shall supersede those of Section 4.4 of the Company’s Amended and
Restated 1993 Incentive and Non-Qualified Stock Option Plan.

             (b)             Grant of Options.

                           (i)             On the date each new Eligible
Director first joins the Board, such Eligible Director shall automatically be
granted a Non-Statutory Option to purchase 20,000 shares of Common Stock.  Such
Non-Statutory Option shall be immediately vested in full unless otherwise
determined by the Committee prior to the grant of such Non-Statutory Option.

                           (ii)             On the date of each annual meeting
of the Company's stockholders or special meeting in lieu thereof, each Eligible
Director who has served for at least six months and continues to serve at that
meeting shall automatically be granted a Non-Statutory Option to purchase 7,500
shares of Common Stock.  Such Non-Statutory Option shall be immediately vested
in full.

             (c)             Purchase Price.  The purchase price per share of
Common Stock under each Non-Statutory Option granted pursuant to this Section
4.4 shall be equal to the fair market value of the Common Stock on the date the
Non-Statutory Option is granted, such fair market value to be determined in
accordance with the provisions of Section 6.3.

             (d)             Expiration.  Each Non-Statutory Option granted to
an Eligible Director under this Section 4.4 shall expire on the tenth
anniversary of the date of grant.

Section 5. Termination of Employment or Death of Optionee

             5.1 Termination of Employment.  Except as may be otherwise
expressly provided herein, options shall terminate on the earlier of:

             (a)             the date of expiration thereof;

             (b)             immediately upon the termination of the optionee's
employment with or performance of services for the Company (or any parent or
subsidiary of the Company) by the Company (or any such parent or subsidiary) for
cause (as determined by the Company or such parent or subsidiary); or

             (c)             thirty days after the date of termination of the
optionee's employment with or performance of services for the Company (or any
parent or subsidiary of the Company) by the Company (or any such parent or
subsidiary) without cause or voluntarily by the optionee;

provided, that Non-Statutory Options granted to persons who are not employees of
the Company (or any parent or subsidiary of the Company) need not, unless the
Committee determines otherwise, be subject to the provisions set forth in
clauses (b) and (c) above.

             An employment relationship between the Company (or any parent or
subsidiary of the Company) and the optionee shall be deemed to exist during any
period in which the optionee is employed by the Company (or any such parent or
subsidiary).  Whether authorized leave of absence, or absence on military or
government service, shall constitute termination of the employment relationship
between the Company (or any parent or subsidiary of the Company) and the
optionee shall be determined by the Committee at the time thereof.  As used
herein, "cause" shall mean (x) any material breach by the optionee of any
agreement to which the optionee and the Company (or any parent or subsidiary of
the Company) are both parties, (y) any act or omission to act by the optionee
which may have a material and adverse effect on the business of the Company (or
any such parent or subsidiary) or on the optionee's ability to perform services
for the Company (or any such parent or subsidiary), including, without
limitation, the commission of any crime (other than ordinary traffic
violations), or (z) any material misconduct or material neglect of duties by the
optionee in connection with the business or affairs of the Company (or any such
parent or subsidiary) or any affiliate of the Company (or any such parent or
subsidiary).

             5.2 Death or Retirement of Optionee.  In the event of the death of
the holder of an option that is subject to clause (b) or (c) of Section 5.1
above prior to termination of the optionee's employment with or performance of
services for the Company (or any parent or subsidiary of the Company) and before
the date of expiration of such option, such option shall terminate on the
earlier of such date of expiration or one year following the date of such
death.  After the death of the optionee, his executors, administrators or any
person or persons to whom his option may be transferred by will or by the laws
of descent and distribution, shall have the right, at any time prior to such
termination, to exercise the option to the extent the optionee was entitled to
exercise such option at the time of his death.

             If, before the date of the expiration of an option that is subject
to clause (b) or (c) of Section 5.1 above, the optionee shall be retired in good
standing from the Company for reasons of age or disability under the then
established rules of the Company, the option shall terminate on the earlier of
such date of expiration or ninety (90) days after the date of such retirement. 
In the event of such retirement, the optionee shall have the right prior to the
termination of such option to exercise the option to the extent to which he was
entitled to exercise such option immediately prior to such retirement.

Section 6. Terms of the Option Agreements

             Each option agreement shall be in writing and shall contain such
terms, conditions, restrictions, if any, and provisions as the Committee shall
from time to time deem appropriate.  Such provisions or conditions may include
without limitation restrictions on transfer, repurchase rights, or such other
provisions as shall be determined by the Committee; provided that such
additional provisions shall not be inconsistent with any other term or condition
of the Plan and such additional provisions shall not cause any Incentive Stock
Option granted under the Plan to fail to qualify as an incentive option within
the meaning of Section 422 of the Code.  The shares of stock issuable upon
exercise of an option by any executive officer, director or beneficial owner of
more than ten percent of the Common Stock of the Company may not be sold or
transferred (except that such shares may be issued upon exercise of such option)
by such officer, director or beneficial owner for a period of six months
following the grant of such option.

             Option agreements need not be identical, but each option agreement
by appropriate language shall include the substance of all of the following
provisions:

             6.1 Expiration of Option.  Notwithstanding any other provision of
the Plan or of any option agreement, each option shall expire on the date
specified in the option agreement, which date shall not, in the case of an
Incentive Stock Option, be later than the tenth anniversary (fifth anniversary
in the case of a greater-than-ten-percent stockholder) of the date on which the
option was granted, or as specified in Section 5 of this Plan.

             6.2 Exercise.  Each option may be exercised, so long as it is valid
and outstanding, from time to time in part or as a whole, subject to any
limitations with respect to the number of shares for which the option may be
exercised at a particular time and to such other conditions as the Committee in
its discretion may specify upon granting the option.

             6.3 Purchase Price.  The purchase price per share under  each
option shall be determined by the Committee at the time the option is granted;
provided, however, that the option price of any option shall not, unless
otherwise permitted by the Code or other applicable law or regulation, be less
than the fair market value of the Common Stock on the date the option is granted
(110% of the fair market value in the case of the grant of an Incentive Stock
Option to a greater-than-ten-percent stockholder).  For the purpose of the Plan
the fair market value of the Common Stock shall be the closing price per share
on the date of grant of the option as reported by a nationally recognized stock
exchange, or, if the Common Stock is not listed on such an exchange, as reported
by the National Association of Securities Dealers Automated Quotation System
("Nasdaq") National Market System or, if the Common Stock is not listed on the
Nasdaq National Market System, the mean of the bid and asked prices per share on
the date of grant of the option or, if the Common Stock is not traded over the
counter, the fair market value as determined by the Committee.

             6.4 Transferability of Options.  Options shall not be transferable
by the optionee otherwise than by will or under the laws of descent and
distribution, and shall be exercisable, during his lifetime, only by him/her.

             6.5 Rights of Optionees. No optionee shall be deemed for any
purpose to be the owner of any shares of Common Stock subject to any option
unless and until the option shall have been exercised pursuant to the terms
thereof, and the Company shall have issued and delivered the shares to the
optionee.

             6.6 Repurchase Right.  The Committee may in its discretion provide
upon the grant of any option hereunder that the Company shall have an option to
repurchase upon such terms and conditions as determined by the Committee all or
any number of shares purchased upon exercise of such option.  The repurchase
price per share payable by the Company shall be such amount or be determined by
such formula as is fixed by the Committee at the time the option for the shares
subject to repurchase is granted.  In the event the Committee shall grant
options subject to the Company's repurchase option, the certificates
representing the shares purchased pursuant to such option shall carry a legend
satisfactory to counsel for the Company referring to the Company's repurchase
option.

             6.7 "Lockup" Agreement.  The Committee may in its discretion
specify upon granting an option that the optionee shall agree for a period of
time (not to exceed 180 days) from the effective date of any registration of
securities of the Company (upon request of the Company or the underwriters
managing any underwritten offering of the Company's securities), not to sell,
make any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any shares issued pursuant to the exercise of such option, without
the prior written consent of the Company or such underwriters, as the case may
be.

Section 7. Method of Exercise, Payment of Purchase Price

             7.1 Method of Exercise.  Any option granted under the Plan may be
exercised by the optionee by delivering to the Company on any business day a
written notice specifying the number of shares of Common Stock the optionee then
desires to purchase and specifying the address to which the certificates for
such shares are to be mailed (the "Notice"), accompanied by payment for such
shares.

             7.2 Payment of Purchase Price.  Payment for the shares of Common
Stock purchased pursuant to the exercise of an option shall be made by one or
more of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Committee; (ii) by the optionee delivering to the
Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the purchase price; provided that
in the event the optionee chooses to pay the purchase price as so provided, the
optionee and the broker shall comply with such procedures and enter into such
agreements of indemnity and other agreements as the Committee shall prescribe as
a condition of such payment procedure; and provided further that the Company
need not act upon such exercise notice until the Company receives full payment
of the exercise price; or (iii) by any other means (including, without
limitation, by delivery of a promissory note of the optionee payable on such
terms as are specified by the Committee; provided, however, that the interest
rate borne by such note shall not be less than the lowest applicable federal
rate, as defined in Section 1247(d) of the Code) which the Committee determines
are consistent with the purpose of the Plan and with applicable laws and
regulations.  As promptly as practicable after receipt of the Notice and
accompanying payment, the Company shall deliver to the optionee certificates for
the number of shares with respect to which such option has been so exercised,
issued in the optionee's name; provided, however, that such delivery shall be
deemed effected for all purposes when the Company or a stock transfer agent of
the Company shall have deposited such certificates in the United States mail,
addressed to the optionee, at the address specified in the Notice.

Section 8. Changes in Company’s Capital Structure

             8.1 Rights of Company.  The existence of outstanding options shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize, without limitation, any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issue of Common Stock, or any issue of bonds, debentures, preferred or prior
preference stock or other capital stock ahead of or affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any 
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

             8.2 Recapitalization, Stock Splits and Dividends.  If the Company
shall effect a subdivision or consolidation of shares or other capital
readjustment, the payment of a stock dividend, or other increase or reduction of
the number of shares of the Common Stock outstanding, in any such case without
receiving compensation therefor in money, services or property, then (i) the
number, class, and price per share of shares of stock subject to outstanding
options hereunder shall automatically be appropriately adjusted in such a manner
as to entitle an optionee to receive upon exercise of an option, for the same
aggregate cash consideration, the same total number and class of shares as he
would have received as a result of the event requiring the adjustment had he
exercised his option in full immediately prior to such event; and (ii) the
number and class of shares set forth in Sections 3.1, 3.3 and 4.4 shall be
adjusted by substituting therefor that number and class of shares of stock that
the owner of an equal number of outstanding shares of Common Stock would own as
the result of the event requiring the adjustment.

             8.3 Merger without Change of Control.  After a merger of one or
more corporations into the Company, or after a consolidation of the Company and
one or more corporations in which (i) the Company shall be the surviving
corporation, and (ii) the stockholders of the Company immediately prior to such
merger or consolidation own after such merger or consolidation shares
representing at least fifty percent of the voting power of the Company, each
holder of an outstanding option shall, at no additional cost, be entitled upon
exercise of such option to receive in lieu of the number of shares as to which
such option shall then be so exercisable, the number and class of shares of
stock or other securities to which such holder would have been entitled pursuant
to the terms of the agreement of merger or consolidation if, immediately prior
to such merger or consolidation, such holder had been the holder of record of a
number of shares of Common Stock equal to the number of shares for which such
option was exercisable.

             8.4 Sale or Merger with Change of Control.  If the Company is
merged into or consolidated with another corporation under circumstances where
the Company is not the surviving corporation, or if there is a merger or
consolidation where the Company is the surviving corporation but the
stockholders of the Company immediately prior to such merger or consolidation do
not own after such merger or consolidation shares representing at least fifty
percent of the voting power of the Company, or if the Company is liquidated, or
sells or otherwise disposes of substantially all of its assets to another
corporation while unexercised options remain outstanding under the Plan, (i)
subject to the provisions of clause (iii) below, after the  effective date of
such merger, consolidation, liquidation, sale or disposition, as the case may
be, each holder of an outstanding option shall be entitled, upon exercise of
such option, to receive, in lieu of shares of Common Stock, shares of such stock
or other securities, cash or property as the holders of shares of Common Stock
received pursuant to the terms of the merger, consolidation, liquidation, sale
or disposition; (ii) the Committee may accelerate the time for exercise of all
unexercised and unexpired options to and after a date prior to the effective
date of such merger, consolidation, liquidation, sale or disposition, as the
case may be, specified by the Committee; or (iii) all outstanding options may be
cancelled by the Committee as of the effective date of any such merger,
consolidation, liquidation, sale or disposition, provided that (x) notice of
such cancellation shall be given to each holder of an option and (y) each holder
of an option shall have the right to exercise such option to the extent that the
same is then exercisable or, if the Committee shall have accelerated the time
for exercise of all unexercised and unexpired options, in full during the 30-day
period preceding the effective date of such merger, consolidation, liquidation,
sale or disposition.

             8.5 Adjustments to Common Stock Subject to Options.  Except as
hereinbefore expressly provided, the issue by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services, either upon direct sale or upon the
exercise of  rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock then subject to
outstanding options.

             8.6 Miscellaneous.  Adjustments under this Section 8 shall be
determined by the Committee, and such determinations shall be conclusive.  No
fractional shares of Common Stock shall be issued under the Plan on account of
any adjustment specified above.

Section 9. General Restriction

             9.1 Investment Representations.  The Company may require any person
to whom an option is granted, as a condition of exercising such option, to give
written assurances in substance and form satisfactory to the Company to the
effect that such person is acquiring the Common Stock subject to the option for
his own account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with federal and applicable state
securities laws.

             9.2 Compliance with Securities Laws.  The Company shall not be
required to sell or issue any shares under any option if the issuance of such
shares shall constitute a violation by the optionee or by the Company of any
provisions of any law or regulation of any governmental authority.  In addition,
in  connection with the Securities Act of 1933, as now in effect or hereafter
amended (the "Act"), upon exercise of any option, the Company shall not be
required to issue such shares unless the Committee has received evidence
satisfactory to it to the effect that the holder of such option will not
transfer such shares except pursuant to a registration statement in effect under
such Act or unless an opinion of counsel satisfactory to the Company has been
received by the Company to the effect that such registration is not required. 
Any determination in this connection by the Committee shall be final, binding
and conclusive.  In the event the shares issuable on exercise of an option are
not registered under the Act, the Company may imprint upon any certificate
representing shares so issued the following legend or any other legend which
counsel for the Company considers necessary or advisable to comply with the Act
and with applicable state securities laws:

The shares of stock represented by this certificate have not been registered
under the Securities Act of 1933 or under the securities laws of any State and
may not be sold or transferred except upon such registration or upon receipt by
the Corporation of an opinion of counsel satisfactory to the Corporation, in
form and substance satisfactory to the Corporation, that registration is not
required for such sale or transfer.

             The Company may, but shall in no event be obligated to, register
any securities covered hereby pursuant to the Act; and in the event any shares
are so registered the Company may remove any legend on certificates representing
such shares.  The Company shall not be obligated to take any other affirmative
action in  order to cause the exercise of an option or the issuance of shares
pursuant thereto to comply with any law or regulation of any governmental
authority.

             9.3 Employment Obligation.  The granting of any option shall not
impose upon the Company (or any parent or subsidiary of the Company) any
obligation to employ or continue to employ any optionee; and the right of the
Company (or any such parent or subsidiary) to terminate the employment of any
officer or other employee shall not be diminished or affected by reason of the
fact that an option has been granted to him/her.

             9.4 Withholding Tax.  Whenever under the Plan shares of Common
Stock are to be delivered upon exercise of an option, the Company shall be
entitled to require as a condition of delivery that the optionee remit an amount
sufficient to satisfy all federal, state and other governmental withholding tax
requirements related thereto.

Section 10. Amendment or Termination of the Plan

             The Board of Directors may modify, revise or terminate this Plan at
any time and from time to time, except that (i) the class of persons eligible to
receive options and the aggregate number of shares issuable pursuant to this
Plan shall not be changed or increased, other than by operation of Section 8
hereof, without the consent of the stockholders of the Company, other than to
comport with changes in the Code, the Employee Retirement Income Security Act,
or the rules thereunder.

Section 11. Nonexclusivity of the Plan

             Neither the adoption of the Plan by the Board of Directors nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board of Directors to
adopt such other incentive arrangements as it may deem desirable, including,
without  limitation, the granting of stock options otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.

Section 12. Effective Date and Duration of the Plan

             The Plan shall become effective upon its adoption by the Board of
Directors, provided that the stockholders of the Company shall have approved the
Plan within twelve months prior to or following the adoption of the Plan by the
Board.  No option may be granted under the Plan after the tenth anniversary of
the effective date.  The Plan shall terminate (i) when the total amount of
Common Stock with respect to which options may be granted shall have been issued
upon the exercise of options or (ii) by action of the Board of Directors
pursuant to Section 10 hereof, whichever shall first occur.